DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 are pending.
	Claims 1, 14, 61, 78, 125 and 144 have been amended.
	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 are examined on the merits with species, d. fluorescein isothiocyanate (FITC) and fluorescein and f. beta glucan, beta-1,3-glucan and beta-1,6-glucan (immunostimulating agent); a. pemetrexed (bioactive antifolate agent); and a. folate receptor alpha (tumor cell surface antigen).

Withdrawn Grounds of Rejection 
Claim Rejections - 35 USC § 103
3.	The rejection over claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008), McDaniel et al., US 2010/0210745 A1 (effective filing date January 

New Grounds of Objection
4.	Claims 81 and 82 are objected to because of the following informality:  the claims cite “liposomal component”, whereas claim 80 from which said claims depend cites “liposomal components”.  Applicants should cite consist language.
Correction is required.

New Grounds of Rejection 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Amended claim 1 has limited the liposome lipid to just anionic. However, claim 17 reads on both, an anionic lipid and a neutral lipid.  The neutral lipid has been omitted from claim 1, see Amendments to the Claims submitted October 15, 2021. Claim 17 is broader, whereas base claim 1 is limited to just an anionic lipid.  Therefore, claim 17 does not further limit. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	Claims 1, 2, 10, 14-20, 26-29, 36-41, 44-47, 61-66, 74-76, 78-85, 90, 93, 100-106, 108, 109, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016).  Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG), see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior, its molecular weight (Mn) is 1,000 to 15,000 daltons and diameter may be 80 nm-100 nm, see page 7, section 0096; page 12, 0165; and page 13, sections 0166 and 0171.  This Mn overlaps with Applicants’ claim limitation set forth in claim 127. Maleimide-PEG-DSPE (mPEG-DSPE) were conjugated with folate ligands, see page 13, sections 0171 and 0172. Zalipsky also teaches liposomes with less than zeta potential of zero, as well as the ability to arrive at a zeta potential between -150 mV to 150 mV, thus reading on a liposome that is anionic, see Figure 2; page 6, section 0083; and page 13, Example 5. Absent evidence to the contrary the targeting moiety has specific affinity for the folate receptor alpha subtype.  
Zalipsky does not teach the liposomal antifolate compostion contains cryoprotectant, sucrose and bioactive antifolate agent, pemetrexed, wherein the liposome comprises less than 200,000 molecules of pemetrexed, however in a range between 10,000 to 100,000 molecules.  Moreover, Zalipsky does not teach the claimed composition comprises up to 200 targeting moieties.
Chang teaches sterically stabilized liposomes with integrated PEG, sucrose and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122. The bioactive antifolate agent, pemetrexed can be encapsulated, see page 9, sections 0122 and 0123.  Lipid components and pemetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  Additionally, Chang teaches the ratio of antibody can be optimized and any desired pH can be achieved with simple mixing, see page 8, section 0118; page 12, section 0194; page 22, section 0302; page 25, section 0351; and page 26, section 0386.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a pharmaceutical composition with the necessary number of targeting moieties and bioactive antifolate agents in order to efficiently deliver therapeutic agents such as bioactive antifolate agent, pemetrexed in vivo to successfully target and treat cancer, see both references in their entirety, particularly Chang, page 11, section 0148.  One of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition within a drug delivery system for the treatment of cancer because analogous compositions have been successfully manufactured and successfully implemented in anti-tumor treatment modalities, see both references and in particular, Examples beginning on page 11 of Zalipsky and Chang.

9.	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008),  McDaniel et al., US 2010/0210745 A1 (effective filing date January 29, 2010) and Ugwu et al., US 2012/0053219 A1 (filed November 7, 2011).  Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG), see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior and its molecular weight (Mn) is 1,000 to 15,000 daltons, see page 13, section 0171.  This Mn overlaps with Applicants’ claim limitation set forth in claim 2. Maleimide-PEG-DSPE (mPEG-DSPE) were conjugated with folate ligands, see page 13, section 0171. Zalipsky also teaches liposomes with less than zeta potential of zero, as well as the ability to arrive at a zeta potential between -150 mV to 150 mV, thus reading on a liposome that is anionic, see Figure 2; page 6, section 0083; and page 13, Example 5. Figure 2 also exemplifies pH ranges between 2-8 can be adjusted and arrived upon, see page 3, Figure 2 caption and section 0048. The liposomes of Zalipsky can be 100 nanometers (nm) or less, see page 3, section 0046; and page 10, section 0132. The taught liposome is able to target a specific cell including a tumor cell, see page 2, section 0033; section 0103; and claim 19. Absent evidence to the contrary the targeting moiety has specific affinity for the folate receptor alpha subtype.  
Zalipsky does not teach the liposomal antifolate composition contains bioactive antifolate agent, pemetrexed and a pharmaceutical acceptable carrier comprises trehalose, citrate buffer (at a concentration of between 5 to 200 mM and a pH of between 2.8 to 6), sodium acetate and calcium acetate (at a total concentration between 50 mM to 500 mM) with a detectable marker such as fluorescein isothiocyanate (FITC). Zalipsky also does not teach the liposome has up to 200 targeting moieties and comprises between 10,000 to 100,000 molecules of the bioactive antifolate agent, pemetrexed.  Zalipsky also does not teach the liposomal component is HSPC and the immunostimulatory agent is fluorescein isothiocyanate (FITC).
Chang teaches pharmaceutical compositions comprising sterically stabilized liposomes with integrated polyethylene glycol (PEG), sucrose and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122 and 0123. The bioactive antifolate agent, pemetrexed can be encapsulated, see page 9, section 0122.  Lipid components and pemetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  Additionally, Chang teaches the ratio of antibody can be optimized and any desired pH can be achieved with simple mixing, see page 8, section 0118; page 12, section 0194; page 22, section 0302; page 25, section 0351; and page 26, section 0386.
Isozaki teaches a liposome comprising a lipid bilayer with an aqueous phase, cholesterol, hydrogenated soybean phosphatidyl choline (HSPC) and distearoylphosphatidylethanolamine (DSPE), see page 1, section 0004; page 2, column 1, (9); and page 4, section 0059. Cholesterol yields a neutral lipid, see page 4, section 0059. The exterior of the liposome may be selectively modified with a steric stabilizer such as PEG, polyvinyl alcohol and polyvinylpyrrolidone, see page 3, section 0043.  The liposome has a size that ranges between 40 to 140 nanometers (nm), wherein the PEG has a molecular weight of 500 to 10,000 daltons, see page 2, column 2, sections (12) and (14)-(16); and page 6, section 0088.  The taught liposome may also contain a stabilizer such as mannitol, sorbitol and sucrose, see page 6, section 0084. 
	Additionally, McDaniel teaches liposome compositions comprising a detectable label such as FITC compound covalently attached to PEG, see page 48, section 0306; page 58, section 0379; page 91, section 0507; page 92, section 0515; and page 94, section 0526. FITC is also an immunostimulatory agent. Additional detectable labels may be included in the liposomal composition such as a fluorescent dye and fluorescein O-methacrylate, see page 97, section 0544; and page 109, section 0646.  McDaniel also teaches maleic-based monomers that are able to bind an antibody targeting moiety, see page 112, section 0672; and page 127, section 0832. 
	Ugwu teaches a pharmaceutical formulation comprising at least one antineoplastic agent, as well as at least one dissolution enhancing agent, see abstract.  Bulking agent, trehalose and buffers such as sodium acetate, calcium acetate and citrate are included in the pharmaceutical formulation, see page 2, sections 0032, 0036 and 0037.  Trehalose's weight percent (wt%) in the composition is about 20 and can be calculated to obtain a lower wt%, see page 2, section 0034; and page 4, section 0069. Ugwu also teaches a pH adjuster that is able to facilitate a designated pH range from about 2.5 to about 6.0, see page 3, sections 0039-0042.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a particle that can efficiently biodistribute in vivo and modify a therapeutic composition with numerous ligands and therapeutic agents to effectively target and treat cancer, see all references, particularly, Zalipsky in its entirety; and Chang, page 11, section 0148.  One of ordinary skill in the art would have been motivated to assess, as well as set zeta potential of the liposome in order to determine how stable the formulation is and determine the proper surface for efficient drug delivery, see all references.  Further, one of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition within a drug delivery system for the treatment of cancer because analogous compositions have been successfully manufactured and effectively implemented in anti-tumor treatments, see all documents.


10.	Claims 1-4, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-69, 71-76, 78-93, 97-106, 108-111, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008),  Verma et al. (1,3-Beta-Glucans: Drug Delivery and Pharmacology, The Complex World of Polysaccharides, Dr. Desiree Nedra Karunaratne (Ed.), InTech, 2012) and Ugwu et al., US 2012/0053219 A1 (filed November 7, 2011).  Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG), see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior and its molecular weight (Mn) is 1,000 to 15,000 daltons, see page 13, section 0171.  This Mn overlaps with Applicants’ claim limitation set forth in claim 2. Maleimide-PEG-DSPE (mPEG-DSPE) were conjugated with folate ligands, see page 13, section 0171. Zalipsky also teaches liposomes with less than zeta potential of zero, as well as the ability to arrive at a zeta potential between -150 mV to 150 mV, thus reading on a liposome that is anionic, see Figure 2; page 6, section 0083; and page 13, Example 5. Figure 2 also exemplifies pH ranges between 2-8 can be adjusted and arrived upon, see page 3, Figure 2 caption and section 0048. The liposomes of Zalipsky can be 100 nanometers (nm) or less, see page 3, section 0046; and page 10, section 0132. The taught liposome is able to target a specific cell including a tumor cell, see page 2, section 0033; section 0103; and claim 19. Absent evidence to the contrary the targeting moiety has specific affinity for the folate receptor alpha subtype.  
Zalipsky does not teach the liposomal antifolate composition contains bioactive antifolate agent, pemetrexed and a pharmaceutical acceptable carrier comprises trehalose, citrate buffer (at a concentration of between 5 to 200 mM and a pH of between 2.8 to 6), sodium acetate and calcium acetate (at a total concentration between 50 mM to 500 mM) with a detectable marker such as fluorescein isothiocyanate (FITC). Zalipsky also does not teach the liposome has up to 200 targeting moieties and comprises between 10,000 to 100,000 molecules of the bioactive antifolate agent, pemetrexed.  Zalipsky also does not teach the liposomal component is HSPC and the immunostimulatory agent is beta glucan, beta-1,3-glucan or beta-1,6-glucan.  
Chang teaches pharmaceutical compositions comprising sterically stabilized liposomes with integrated polyethylene glycol (PEG), sucrose and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122 and 0123. The bioactive antifolate agent, pemetrexed can be encapsulated, see page 9, section 0122.  Lipid components and pemetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  Additionally, Chang teaches the ratio of antibody can be optimized and any desired pH can be achieved with simple mixing, see page 8, section 0118; page 12, section 0194; page 22, section 0302; page 25, section 0351; and page 26, section 0386.
Isozaki teaches a liposome comprising a lipid bilayer with an aqueous phase, cholesterol, hydrogenated soybean phosphatidyl choline (HSPC) and distearoylphosphatidylethanolamine (DSPE), see page 1, section 0004; page 2, column 1, (9); and page 4, section 0059. Cholesterol yields a neutral lipid, see page 4, section 0059. The exterior of the liposome may be selectively modified with a steric stabilizer such as PEG, polyvinyl alcohol and polyvinylpyrrolidone, see page 3, section 0043.  The liposome has a size that ranges between 40 to 140 nanometers (nm), wherein the PEG has a molecular weight of 500 to 10,000 daltons, see page 2, column 2, sections (12) and (14)-(16); and page 6, section 0088.  The taught liposome may also contain a stabilizer such as mannitol, sorbitol and sucrose, see page 6, section 0084. 
	Additionally, Verma teaches 1,3-glucans have innate immunomodulatory properties and are utilized in drug delivery application to treat cancer, see 1. Introduction on page 555; and page 560, section 3.2.  Ugwu teaches a pharmaceutical formulation comprising at least one antineoplastic agent, as well as at least one dissolution enhancing agent, see abstract.  Bulking agent, trehalose and buffers such as sodium acetate, calcium acetate and citrate are included in the pharmaceutical formulation, see page 2, sections 0032, 0036 and 0037.  Trehalose's weight percent (wt%) in the composition is about 20 and can be calculated to obtain a lower wt%, see page 2, section 0034; and page 4, section 0069. Ugwu also teaches a pH adjuster that is able to facilitate a designated pH range from about 2.5 to about 6.0, see page 3, sections 0039-0042.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a particle that can efficiently biodistribute in vivo and modify a therapeutic composition with numerous ligands and therapeutic agents to effectively target and treat cancer, see all references, particularly, Zalipsky in its entirety; and Chang page 11, section 0148.  One of ordinary skill in the art would have been motivated to assess, as well as set zeta potential of the liposome in order to determine how stable the formulation is and determine the proper surface for efficient drug delivery, see all references.  Further, one of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition within a drug delivery system for the treatment of cancer because analogous compositions have been successfully manufactured and effectively implemented in anti-tumor treatments, see all documents.

11.	Claims 1, 2, 10, 14-20, 26-29, 36-41, 44-47, 61-66, 74-76, 78-85, 90, 93, 100-106, 108, 109, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Lakkaraju et al., US 2003/0026831 A1 (effectively filed April 22, 2002) and Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016).  Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG), see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior, its molecular weight (Mn) is 1,000 to 15,000 daltons and diameter may be 80 nm-100 nm, see page 7, section 0096; page 12, 0165; and page 13, sections 0166 and 0171.  This Mn overlaps with Applicants’ claim limitation set forth in claim 127. Maleimide-PEG-DSPE (mPEG-DSPE) were conjugated with folate ligands, see page 13, sections 0171 and 0172. Zalipsky also teaches liposomes with less than zeta potential of zero, as well as the ability to arrive at a zeta potential between -150 mV to 150 mV, thus reading on a liposome that is anionic, see Figure 2; page 6, section 0083; and page 13, Example 5. Absent evidence to the contrary the targeting moiety has specific affinity for the folate receptor alpha subtype.  
Zalipsky does not explicitly teach the liposome is anionic and the liposomal antifolate compostion contains cryoprotectant, sucrose and bioactive antifolate agent, premetrexed, wherein the liposome comprises less than 200,000 molecules, however in a range between 10,000 to 100,000 molecules.  Moreover, Zalipsky does not teach the claimed composition comprises up to 200 targeting moieties.
However, Lakkaraju teaches a pharmaceutical composition such as an anionic liposome for the delivery of bioactive agents into cells and/or targeting a tumor or a growth, see abstract; page 5, section 0045; page 8, sections 0067-0070; and page 14, section 0188.  The diameter of the anionic liposome can be about 75 nanometers (nm) to about 225 nm, see page 6, sections 0054; and page 9, section 0098.  About 75 nanometers reads on 70 nm.  Furthermore, Lakkaraju teaches the liposome contains an additional lipid group such as cholesterol and polyethylene glycol (PEG).
Chang teaches sterically stabilized liposomes with integrated PEG, sucrose and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122. The bioactive antifolate agent, pemetrexed can be encapsulated, see page 9, sections 0122 and 0123.  Lipid components and pemetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  Additionally, Chang teaches the ratio of antibody can be optimized and any desired pH can be achieved with simple mixing, see page 8, section 0118; page 12, section 0194; page 22, section 0302; page 25, section 0351; and page 26, section 0386.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a pharmaceutical composition with the anionic liposome of Lakkaraju and necessary number of targeting moieties and bioactive antifolate agents in order to efficiently deliver therapeutic agents such as bioactive antifolate agent, pemetrexed in vivo to successfully target and treat cancer, see both references in their entirety, particularly Chang, page 11, section 0148.    One of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition containing an anionic liposome for the treatment of cancer because the said liposome effectively encapsulates a bioactive agent and optimal for in vivo applications, see all documents and in particular Lakkaraju, page 5, section 0045 and page 27, section 0294.Furthermore, 0ne of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition containing an anionic liposome for the treatment of cancer because analogous compositions have been successfully manufactured and successfully implemented in anti-tumor treatments, see both references and in particular, Examples beginning on page 11 of Zalipsky and Chang; and Lakkaraju Examples beginning on page 16.

12.	Claims 1-4, 6, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-76, 78-93, 97-106, 108-111, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Lakkaraju et al., US 2003/0026831 A1 (effectively filed April 22, 2002), Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008),  McDaniel et al., US 2010/0210745 A1 (effective filing date January 29, 2010), and Ugwu et al., US 2012/0053219 A1 (filed November 7, 2011).  Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG), see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior and its molecular weight (Mn) is 1,000 to 15,000 daltons, see page 13, section 0171.  This Mn overlaps with Applicants’ claim limitation set forth in claim 2. Maleimide-PEG-DSPE (mPEG-DSPE) were conjugated with folate ligands, see page 13, section 0171. Zalipsky also teaches liposomes with less than zeta potential of zero, as well as the ability to arrive at a zeta potential between -150 mV to 150 mV, thus reading on a liposome that is anionic, see Figure 2; page 6, section 0083; and page 13, Example 5. Figure 2 also exemplifies pH ranges between 2-8 can be adjusted and arrived upon, see page 3, Figure 2 caption and section 0048. The liposomes of Zalipsky can be 100 nanometers (nm) or less, see page 3, section 0046; and page 10, section 0132. The taught liposome is able to target a specific cell including a tumor cell, see page 2, section 0033; section 0103; and claim 19. Absent evidence to the contrary the targeting moiety has specific affinity for the folate receptor alpha subtype.  
Zalipsky does not explicitly teach the liposome is anionic and the liposomal antifolate composition contains bioactive antifolate agent, pemetrexed and a pharmaceutical acceptable carrier comprises trehalose, citrate buffer (at a concentration of between 5 to 200 mM and a pH of between 2.8 to 6), sodium acetate and calcium acetate (at a total concentration between 50 mM to 500 mM) with detectable marker and immunostimulating agent, fluorescein isothiocyanate (FITC). Zalipsky also does not teach the liposome has up to 200 targeting moieties of pemetrexed and comprises between 10,000 to 100,000 molecules of the bioactive antifolate agent, pemetrexed.    
However, Lakkaraju teaches a pharmaceutical composition such as an anionic liposome for the delivery of bioactive agents into cells and/or targeting a tumor or a growth, see abstract; page 5, section 0045; page 8, sections 0067-0070; and page 14, section 0188.  The diameter of the anionic liposome can be about 75 nanometers (nm) to about 225 nm, see page 6, sections 0054; and page 9, section 0098.  About 75 nanometers reads on 70 nm.  Furthermore, Lakkaraju teaches the liposome contains an additional lipid group such as cholesterol and polyethylene glycol (PEG).
Chang teaches pharmaceutical compositions comprising sterically stabilized liposomes with integrated polyethylene glycol (PEG), sucrose and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122 and 0123. The bioactive antifolate agent, pemetrexed can be encapsulated, see page 9, section 0122.  Lipid components and pemetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  Additionally, Chang teaches the ratio of antibody can be optimized and any desired pH can be achieved with simple mixing, see page 8, section 0118; page 12, section 0194; page 22, section 0302; page 25, section 0351; and page 26, section 0386.
Isozaki teaches a liposome comprising a lipid bilayer with an aqueous phase, cholesterol, hydrogenated soybean phosphatidyl choline (HSPC) and distearoylphosphatidylethanolamine (DSPE), see page 1, section 0004; page 2, column 1, (9); and page 4, section 0059. Cholesterol yields a neutral lipid, see page 4, section 0059. The exterior of the liposome may be selectively modified with a steric stabilizer such as PEG, polyvinyl alcohol and polyvinylpyrrolidone, see page 3, section 0043.  The liposome has a size that ranges between 40 to 140 nanometers (nm), wherein the PEG has a molecular weight of 500 to 10,000 daltons, see page 2, column 2, sections (12) and (14)-(16); and page 6, section 0088.  The taught liposome may also contain a stabilizer such as mannitol, sorbitol and sucrose, see page 6, section 0084. 
	Additionally, McDaniel teaches liposome compositions comprising a detectable label such as FITC compound covalently attached to PEG, see page 48, section 0306; page 58, section 0379; page 91, section 0507; page 92, section 0515; and page 94, section 0526. FITC is also an immunostimulatory agent. Additional detectable labels may be included in the liposomal composition such as a fluorescent dye and fluorescein O-methacrylate, see page 97, section 0544; and page 109, section 0646.  McDaniel also teaches maleic-based monomers that are able to bind an antibody targeting moiety, see page 112, section 0672; and page 127, section 0832. 
	Ugwu teaches a pharmaceutical formulation comprising at least one antineoplastic agent, as well as at least one dissolution enhancing agent, see abstract.  Bulking agent, trehalose and buffers such as sodium acetate, calcium acetate and citrate are included in the pharmaceutical formulation, see page 2, sections 0032, 0036 and 0037.  Trehalose's weight percent (wt%) in the composition is about 20 and can be calculated to obtain a lower wt%, see page 2, section 0034; and page 4, section 0069. Ugwu also teaches a pH adjuster that is able to facilitate a designated pH range from about 2.5 to about 6.0, see page 3, sections 0039-0042.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a pharmaceutical composition with the anionic liposome of Lakkaraju and necessary number of targeting moieties and bioactive antifolate agents in order to efficiently deliver therapeutic agents such as bioactive antifolate agent, pemetrexed in vivo to successfully target and treat cancer, see both references in their entirety.  One of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition containing an anionic liposome for the treatment of cancer because the said liposome effectively encapsulates a bioactive agent and optimal for in vivo applications, see all documents and in particular Lakkaraju, page 5, section 0045 and page 27, section 0294.Furthermore, 0ne of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition containing an anionic liposome for the treatment of cancer because analogous compositions have been successfully manufactured and successfully implemented in anti-tumor treatments, see both references and in particular, Examples beginning on page 11 of Zalipsky and Chang; and Lakkaraju Examples beginning on page 16.

13.	Claims 1-4, 7, 9-11, 14-29, 33, 34, 36-41, 44-47, 61-69, 71, 73-76, 78-93, 97-106, 108-111, 125-128 and 143-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalipsky et al., US 2005/0191344 A1 (published September 1, 2005), and further in view of Lakkaraju et al., US 2003/0026831 A1 (effectively filed April 22, 2002), Chang et al., US 2014/0120157 A1 (effective filing date September 18, 2013/ IDS reference A4 submitted January 27, 2016), Isozaki et al., US 2008/0279916 A1 (published November 13, 2008),  Verma et al. (1,3-Beta-Glucans: Drug Delivery and Pharmacology, The Complex World of Polysaccharides, Dr. Desiree Nedra Karunaratne (Ed.), InTech, 2012) and Ugwu et al., US 2012/0053219 A1 (filed November 7, 2011).  Zalipsky teaches a neutral cationic lipid and sterically stabilized liposomes with integrated polyethylene glycol (PEG), see abstract; page 7, section 0094; and entire document. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 2, section 0033. Zalipsky teaches the implementation of a maleimide functional group and the PEG is attached to the liposome's exterior and its molecular weight (Mn) is 1,000 to 15,000 daltons, see page 13, section 0171.  This Mn overlaps with Applicants’ claim limitation set forth in claim 2. Maleimide-PEG-DSPE (mPEG-DSPE) were conjugated with folate ligands, see page 13, section 0171. Zalipsky also teaches liposomes with less than zeta potential of zero, as well as the ability to arrive at a zeta potential between -150 mV to 150 mV, thus reading on a liposome that is anionic, see Figure 2; page 6, section 0083; and page 13, Example 5. Figure 2 also exemplifies pH ranges between 2-8 can be adjusted and arrived upon, see page 3, Figure 2 caption and section 0048. The liposomes of Zalipsky can be 100 nanometers (nm) or less, see page 3, section 0046; and page 10, section 0132. The taught liposome is able to target a specific cell including a tumor cell, see page 2, section 0033; section 0103; and claim 19. Absent evidence to the contrary the targeting moiety has specific affinity for the folate receptor alpha subtype.  
Zalipsky does not explicitly teach the liposome is anionic and the liposomal antifolate composition contains bioactive antifolate agent, pemetrexed and a pharmaceutical acceptable carrier comprises trehalose, citrate buffer (at a concentration of between 5 to 200 mM and a pH of between 2.8 to 6), sodium acetate and calcium acetate (at a total concentration between 50 mM to 500 mM) with detectable marker and immunostimulating agent, fluorescein isothiocyanate (FITC). Zalipsky also does not teach the liposome has up to 200 targeting moieties and comprises between 10,000 to 100,000 molecules of the bioactive antifolate agent, pemetrexed.  Zalipsky also does not teach the liposomal component is HSPC and the immunostimulatory agent is beta glucan, beta-1,3-glucan or beta-1,6-glucan.  
However, Lakkaraju teaches a pharmaceutical composition such as an anionic liposome for the delivery of bioactive agents into cells and/or targeting a tumor or a growth, see abstract; page 5, section 0045; page 8, sections 0067-0070; and page 14, section 0188.  The diameter of the anionic liposome can be about 75 nanometers (nm) to about 225 nm, see page 6, sections 0054; and page 9, section 0098.  About 75 nanometers reads on 70 nm.  Furthermore, Lakkaraju teaches the liposome contains an additional lipid group such as cholesterol and polyethylene glycol (PEG).
Chang teaches pharmaceutical compositions comprising sterically stabilized liposomes with integrated polyethylene glycol (PEG), sucrose and a bioactive antifolate agent within the interior space, see page 7, section 0107; and page 9, section 0122 and 0123. The bioactive antifolate agent, pemetrexed can be encapsulated, see page 9, section 0122.  Lipid components and pemetrexed are combined and injected into an aqueous solution to form liposomes, see page 6, sections 0094-0097. A ligand, such as an antibody or antibody fragment is directly associated (complexed) with the liposome and targeted to a folate receptor, see page 1, section 0009; and page 8, sections 0107 and 0108.  Additionally, Chang teaches the ratio of antibody can be optimized and any desired pH can be achieved with simple mixing, see page 8, section 0118; page 12, section 0194; page 22, section 0302; page 25, section 0351; and page 26, section 0386.
Isozaki teaches a liposome comprising a lipid bilayer with an aqueous phase, cholesterol, hydrogenated soybean phosphatidyl choline (HSPC) and distearoylphosphatidylethanolamine (DSPE), see page 1, section 0004; page 2, column 1, (9); and page 4, section 0059. Cholesterol yields a neutral lipid, see page 4, section 0059. The exterior of the liposome may be selectively modified with a steric stabilizer such as PEG, polyvinyl alcohol and polyvinylpyrrolidone, see page 3, section 0043.  The liposome has a size that ranges between 40 to 140 nanometers (nm), wherein the PEG has a molecular weight of 500 to 10,000 daltons, see page 2, column 2, sections (12) and (14)-(16); and page 6, section 0088.  The taught liposome may also contain a stabilizer such as mannitol, sorbitol and sucrose, see page 6, section 0084. 
	Additionally, Verma teaches 1,3--glucans have innate immunomodulatory properties and are utilized in drug delivery application to treat cancer, see 1. Introduction on page 555; and page 560, section 3.2.	Ugwu teaches a pharmaceutical formulation comprising at least one antineoplastic agent, as well as at least one dissolution enhancing agent, see abstract.  Bulking agent, trehalose and buffers such as sodium acetate, calcium acetate and citrate are included in the pharmaceutical formulation, see page 2, sections 0032, 0036 and 0037.  Trehalose's weight percent (wt%) in the composition is about 20 and can be calculated to obtain a lower wt%, see page 2, section 0034; and page 4, section 0069. Ugwu also teaches a pH adjuster that is able to facilitate a designated pH range from about 2.5 to about 6.0, see page 3, sections 0039-0042.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to formulate a pharmaceutical composition with the anionic liposome of Lakkaraju and necessary number of targeting moieties and bioactive antifolate agents in order to efficiently deliver therapeutic agents such as bioactive antifolate agent, pemetrexed in vivo to successfully target and treat cancer, see both references in their entirety and Chang, page 11, section 0148.  One of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition containing an anionic liposome for the treatment of cancer because the said liposome effectively encapsulates a bioactive agent and optimal for in vivo applications, see all documents and in particular Lakkaraju, page 5, section 0045 and page 27, section 0294.Furthermore, 0ne of ordinary skill in the art would have been motivated to prepare and administer a targeted liposomal antifolate composition containing an anionic liposome for the treatment of cancer because analogous compositions have been successfully manufactured and successfully implemented in anti-tumor treatments, see both references and in particular, Examples beginning on page 11 of Zalipsky and Chang; and Lakkaraju Examples beginning on page 16.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
23 December 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643